Exhibit 10.31
 
SUPPLEMENT
to the
Loan and Security Agreement
dated as of December 13, 2010
between
Insider Guides, Inc. (“Borrower”)
and
Venture Lending & Leasing V, Inc. (“VLL5”)
and
Venture Lending & Leasing VI, Inc. (“VLL6”)
(each of VLL4 and VLL5, as “Lender”)



--------------------------------------------------------------------------------





This is a Supplement identified in the document entitled Loan and Security
Agreement dated as of December 13, 2010 (as amended, restated, supplemented and
modified from time to time, the “Loan and Security Agreement”), by and between
Borrower and Lender.  All capitalized terms used in this Supplement and not
otherwise defined in this Supplement have the meanings ascribed to them in
Article 10 of the Loan and Security Agreement, which is incorporated in its
entirety into this Supplement.  In the event of any inconsistency between the
provisions of, or definitions in, that document and this Supplement, this
Supplement is controlling.


The parties are entering into this single Supplement to the Loan and Security
Agreement for convenience, and this Supplement is and shall be interpreted for
all purposes as separate and distinct agreements between Borrower and VLL5, on
the one hand, and Borrower and VLL6, on the other hand, and nothing in this
Supplement shall be deemed a joint venture, partnership or other association
between VLL5 and VLL6.  Each reference in this Supplement to “Lender” shall mean
and refer to each of VLL5 and VLL6, singly and independent of one
another.  Without limiting the generality of the foregoing, the Commitment,
covenants and other obligations of “Lender” under the Loan and Security
Agreement, as supplemented hereby, are several and not joint obligations of VLL5
and VLL6, and all rights and remedies of “Lender” under the Loan and Security
Agreement, as supplemented hereby, may be exercised by VLL5 and/or VLL6
independently of one another.


In addition to the provisions of the Loan and Security Agreement, the parties
agree as follows:


Part 1. - Additional Definitions:


“Commitment” means, as the context may require, the VLL5 Commitment or the VLL6
Commitment.  Each Lender’s Commitment is several and not joint with the
Commitment of the other Lender.


“Designated Rate” means a fixed rate of interest per annum equal to the Prime
Rate as published on the Business Day on which Lender prepares the Note for each
Loan, plus five and three-quarters of one percent (5.75%); provided, however,
that in no event shall the Designated Rate for any Loan be less than nine
percent (9.00%).


“Eligible Equipment” means any (i) computer equipment, (ii) lab, shop and test
equipment, (iii) office equipment, and (iv) other standard hardware acceptable
to Lender, provided that none of the foregoing is subject to a license agreement
between Borrower and any Person, and excluding any Soft Costs that are financed
with the proceeds of a Soft Cost Loan.


“Equipment Loan” means any Loan requested by Borrower and funded by Lender under
its Equipment Loan Commitment to finance Borrower’s acquisition or carrying of
specific items of Eligible Equipment.
 
 
 

--------------------------------------------------------------------------------

 
 
“Equipment Loan Commitment” means, as the context may require, the
VLL5 Equipment Loan Commitment or the VLL6 Equipment Loan Commitment.  Each
Lender’s Equipment Loan Commitment is several and not joint with the Equipment
Loan Commitment of the other Lender.


“Final Payment”:   Each Equipment Loan shall have a Final Payment equal to
6.723% of the original principal amount of such Loan; and each Soft Cost Loan
and each Growth Capital Loan shall have a Final Payment equal to 5.294% of the
original principal amount of such Loan.


“Growth Capital Loan” means any Loan requested by Borrower and funded by Lender
under its Growth Capital Loan Commitment for purposes of financing Borrower’s
acquisitions.


“Growth Capital Loan Commitment” means, as the context may require, the
VLL5 Growth Capital Loan Commitment or the VLL6 Growth Capital Loan
Commitment.  Each Lender’s Growth Capital Loan Commitment is several and not
joint with the Growth Capital Loan Commitment of the other Lender.


“Liquidity Event” means: (i) the closing of a merger, acquisition or other
transaction in accordance with the provisions of Section 6.4 of the Loan and
Security Agreement; (ii) the closing of a sale of all or substantially all of a
Borrower’s assets in accordance with the provisions the Loan and Security
Agreement; or (iii) the closing of a firmly underwritten public offering of
Borrower’s securities either (A) pursuant to a registration statement filed on
Form S-1 under the Securities Act of 1933, as amended or (B) on a foreign
exchange.


“Loan” or “Loans” mean, as the context may require, individually an Equipment
Loan, a Soft Cost Loan or a Growth Capital Loan, and collectively, the Equipment
Loans, the Soft Cost Loans and the Growth Capital Loans.


“Prime Rate” means the “prime rate” of interest, as published from time to time
by The Wall Street Journal in the “Money Rates” section of its Western Edition
newspaper.


“Soft Cost Loan Sub-Commitment” means, as the context may require, the VLL5 Soft
Cost Loan Sub-Commitment or the VLL6 Soft Cost Loan Sub-Commitment.  Each
Lender’s Soft Cost Loan Sub-Commitment is several and not joint with the Soft
Cost Loan Sub-Commitment of the other Lender


“Soft Costs” means Borrower’s costs of acquiring (i) custom-made or non-standard
equipment (not otherwise approved by Lender as Eligible Equipment), (ii) tenant
improvements at Borrower’s primary business premises, (iii) domain names, (iv)
software, (v) sales tax, freight, maintenance and installation charges in
respect of items of Eligible Equipment and (vi) other items of personal property
approved by Lender that do not constitute Eligible Equipment.


“Termination Date” means the earlier of (i) the date Lender may terminate making
Loans or extending other credit pursuant to the rights of Lender under Article 7
of the Loan and Security Agreement, or (ii)(A) with respect to the Equipment
Loan Commitment, September 30, 2011, provided, however, that such date shall be
extended from September 30, 2011 to December 31, 2011 with respect to the lesser
of (x) 37.5% of the Commitment (i.e.,  $750,000 per Lender, for an aggregate
commitment of $1,500,000) and (y) the then unfunded portion of Lender’s
Equipment Loan Commitment, (B) with respect to the Growth Capital Loan
Commitment, January 31, 2011.


“Threshold Amount”: Fifty Thousand Dollars ($50,000).


“VLL5 Commitment”:  Subject to the terms and conditions set forth in the Loan
and Security Agreement and this Supplement, VLL5 commits to make:


 
(i)
Equipment Loans to Borrower up to the aggregate original principal amount of Two
Million Dollars ($2,000,000) (the “VLL5 Equipment Loan Commitment”);

 
 
 

--------------------------------------------------------------------------------

 
 
 
(ii)
as a sub-facility of the VLL5 Equipment Loan Commitment, Soft Costs Loans to
Borrower up to the aggregate original principal amount of Four Hundred Thousand
Dollars ($400,000) (the “VLL5 Soft Cost Loan Sub-Commitment”); and



 
(iii)
Growth Capital Loans to Borrower up to the aggregate original principal amount
of Two Hundred Fifty Thousand Dollars ($250,000) (the “VLL5 Growth Capital Loan
Commitment”); provided, however, that the aggregate original principal amount of
all Equipment Loans, the Soft Cost Loans and the Growth Capital Loans advanced
to Borrower by VLL5 shall not exceed Two Million Dollars ($2,000,000).





“VLL6 Commitment”:  Subject to the terms and conditions set forth in the Loan
and Security Agreement and this Supplement, VLL6 commits to make:


 
(i)
Equipment Loans to Borrower up to the aggregate original principal amount of Two
Million Dollars ($2,000,000) (the “VLL6 Equipment Loan Commitment”)



 
(ii)
as a sub-facility of the VLL5 Equipment Loan Commitment, Soft Costs Loans to
Borrower up to the aggregate original principal amount of Four Hundred Thousand
Dollars ($400,000) (the “VLL6 Soft Cost Loan Sub-Commitment”); and



 
(iii)
Growth Capital Loans to Borrower up to the aggregate original principal amount
of Two Hundred Fifty Thousand Dollars ($250,000) (the “VLL6 Growth Capital Loan
Commitment”); provided, however, that the aggregate original principal amount of
all Equipment Loans, the Soft Cost Loans and the Growth Capital Loans advanced
to Borrower by VLL6 shall not exceed Two Million Dollars ($2,000,000).





Part 2. - Additional Covenants and Conditions:
 
 
1.           Equipment Loan Commitment; Soft Cost Loan Commitment; Use of
Proceeds; Limitations on Equipment Loans and Soft Cost Loans.


(a)           Funding of Equipment Loans.  Subject to the terms and conditions
of the Loan and Security Agreement and this Supplement, Lender agrees to make
Equipment Loans to Borrower from time to time from the Closing Date up to and
including the Termination Date in an aggregate original principal amount up to
but not exceeding the lesser of (i) the then unfunded portion of its Equipment
Loan Commitment, and (ii) an amount equal to 100% (the “Original Cost”) of the
amount paid by Borrower to a manufacturer, vendor or dealer who is not an
Affiliate of Borrower for each item of Eligible Equipment being financed with
the proceeds of such Equipment Loan as shown on an invoice therefor (excluding
(x) any commissions, (y) any portion of the amount invoiced which relates to
servicing or maintenance of the Eligible Equipment, and (z) delivery, freight
and installation charges or sales taxes payable upon acquisition, unless the
amounts described in clauses (y) and (z) constitute Soft Costs that are being
financed with the proceeds of a contemporaneous Soft Cost
Loan).  Notwithstanding the foregoing, no item of Eligible Equipment shall be
eligible to be financed with the proceeds of an Equipment Loan if such item was
acquired or first placed in service by Borrower earlier than ninety (90) days
prior to the Borrowing Date of such Equipment Loan; provided, however, that so
long as the Borrowing Date of the initial Equipment Loan occurs on or before
December 31, 2010, Borrower may finance Eligible Equipment acquired or first
placed in service from September 1, 2010 at the Original Cost of such items (so
long as the same have not been financed under the 2008 Loan Agreement).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Funding of Soft Cost Loans.  Subject to the terms and conditions
of the Loan and Security Agreement and this Supplement, Lender agrees to make
Soft Cost Loans to Borrower from time to time from the Closing Date up to and
including the Termination Date in an aggregate original principal amount up to
but not exceeding the lowest of (i) the then unfunded portion of its Equipment
Loan Commitment, (ii) the then unfunded portion of its Soft Cost Loan
Sub-Commitment, and (i) an amount equal the Original Cost of the amount paid by
Borrower to a manufacturer, vendor or dealer who is not an Affiliate of Borrower
for each Soft Cost being financed with the proceeds of such Soft Cost Loan as
shown on an invoice therefor.  Notwithstanding the foregoing, no Soft Cost shall
be eligible to be financed with the proceeds of a Soft Cost Loan if the same was
expended, acquired or first placed in service by Borrower earlier than ninety
(90) days prior to the Borrowing Date of such Soft Cost Loan; provided, however,
that so long as the Borrowing Date of the initial Soft Cost Loan occurs on or
before December 31, 2010, Borrower may finance Soft Costs expended, acquired or
first placed in service from September 1, 2010 at the Original Cost of such
items (so long as the same have not been financed under the 2008 Loan
Agreement).


(c)           Location of Equipment and Soft Costs.  All Eligible Equipment and
Soft Costs, if applicable, financed hereunder shall be located at all times at
(i) Borrower’s place of business in New Hope, Pennsylvania, (ii) ReadyTechs,
LLC’s place of business in Secaucus, New Jersey or (iii) other places of
business located within the United States as may be consented to by Lender in
writing.


(d)           Minimum Funding Amount.  Except to the extent the remaining
Equipment Loan Commitment or Soft Cost Loan Sub-Commitment is a lesser amount,
any Equipment Loans and Soft Cost Loans requested by Borrower to be made on a
single Business Day shall be for a minimum aggregate principal amount of Fifty
Thousand Dollars ($50,000).


2.           Growth Capital Loan Commitment; Funding of Growth Capital Loans.


(a)           Funding of Growth Capital Loans.  Subject to the terms and
conditions of the Loan and Security Agreement and this Supplement, Lender agrees
to make Growth Capital Loans to Borrower from time to time from the Closing Date
up to and including the Termination Date in an aggregate original principal
amount up to but not exceeding the then unfunded portion of its Growth Capital
Loan Commitment.


(b)           Minimum Funding Amount.  Except to the extent the remaining Growth
Capital Loan Commitment is a lesser amount, any Growth Capital Loans requested
by Borrower to be made on a single Business Day shall be for a minimum aggregate
principal amount of Fifty Thousand Dollars ($50,000).


3.           Maximum Number of Borrowing Requests.  Borrower shall not submit a
Borrowing Request more frequently than once each calendar month, provided that a
Borrowing Request may request that more than one type of Loan be funded pursuant
to it.


4.           Repayment of Loans.  


(a)           Equipment Loans.  Principal of and interest on each Equipment Loan
shall be payable as set forth in a Note (substantially in the form of Exhibit
“A-1” hereto) evidencing such Equipment Loan, which Note shall provide
substantially as follows:  principal and interest at the Designated Rate shall
be fully amortized over a period of thirty six (36) months in equal, monthly
installments.  In particular, on the Borrowing Date applicable to the Equipment
Loan evidenced by such Note, Borrower shall pay to Lender (i) if the Borrowing
Date is not the first day of the month, interest only at a rate equal to 1.00%
per month, in advance, on the outstanding principal balance of the Loan
evidenced by such Note, for the period from such Borrowing Date through the last
day of the calendar month in which such Borrowing Date occurs, and (ii) the
first (1st) amortization installment of principal and interest at the Designated
Rate.  Commencing on the first day of the second full month after the Borrowing
Date, and continuing on the first day of each consecutive calendar month
thereafter, principal and interest at the Designated Rate shall be payable, in
advance, in 35 equal consecutive installments in an amount sufficient to fully
amortize the Loan evidenced by such Note.  The Final Payment on such Loan shall
be due and payable on the same date that the last installment payment of
principal and interest at the Designated Rate is due.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Soft Cost Loans and Growth Capital Loans.  Principal of and
interest on each Soft Cost Loan and each Growth Capital Loan shall be payable as
set forth in a Note (substantially in the form of Exhibit “A-2” hereto)
evidencing such Loan, which Note shall provide substantially as
follows:  principal and interest at the Designated Rate shall be fully amortized
over a period of thirty (30) months in equal, monthly installments.  In
particular, on the Borrowing Date applicable to the Equipment Loan evidenced by
such Note, Borrower shall pay to Lender (i) if the Borrowing Date is not the
first day of the month, interest only at a rate equal to 1.00% per month, in
advance, on the outstanding principal balance of the Loan evidenced by such
Note, for the period from such Borrowing Date through the last day of the
calendar month in which such Borrowing Date occurs, and (ii) the first (1st)
amortization installment of principal and interest at the Designated
Rate.  Commencing on the first day of the second full month after the Borrowing
Date, and continuing on the first day of each consecutive calendar month
thereafter, principal and interest at the Designated Rate shall be payable, in
advance, in 29 equal consecutive installments in an amount sufficient to fully
amortize the Loan evidenced by such Note.  The Final Payment on such Loan shall
be due and payable on the same date that the last installment payment of
principal and interest at the Designated Rate is due.


5.           Prepayment.  No Loan funded pursuant to the Loan and Security
Agreement and this Supplement may be voluntarily prepaid except as provided in
this Section 5.


(a)           Voluntary Prepayment at any Time. Borrower may voluntarily prepay
all, but not less than all, Loans funded pursuant to the Loan and Security
Agreement and this Supplement in whole, but not in part, at any time by
tendering to each Lender cash payment in respect of such Lender’s Loans in an
amount equal to the sum of: (i) all accrued and unpaid interest on such Loans as
of the date of prepayment; and (ii) an amount equal to the total amount of all
scheduled but unpaid payments (including Final Payments) that would have accrued
and been payable from the date of prepayment through the stated maturity of the
Loans had they remained outstanding and been paid in accordance with the terms
of the related Note(s).
 
 
(b)           Prepayment after Twelve Months of Amortization.  Notwithstanding
anything to the contrary in Section 5(a), so long as no Event of Default has
then occurred and is continuing, at any time after Borrower has made at least
twelve (12) consecutive payments of principal and interest with respect to all
Loans funded pursuant to the Loan and Security Agreement and this Supplement,
Borrower may voluntarily prepay all, but not less than all, such Loans in whole
but not in part, by tendering to each Lender cash payment in respect of such
Lender’s Loans in an amount equal to the sum of:  (i) all accrued and unpaid
interest on such Loans as of the date of prepayment; (ii) all outstanding
principal balances of such Loans as of the date of prepayment; and (iii) an
amount equal to eighty percent (80%) of all interest that would have accrued and
been payable from the date of prepayment through the stated date of maturity of
the Loans had they remained outstanding and been paid in accordance with the
terms of the related Notes, in each case, as such amounts are determined by such
Lender.  Borrower agrees that its right to prepay the Loans funded pursuant to
the Loan and Security Agreement and this Supplement pursuant to this Section
5(b) shall not apply in connection with a Liquidity Event or at any time
thereafter.


(c)           Prepayment after Eighteen Months of Amortization.  Notwithstanding
anything to the contrary in Section 5(a), so long as no Event of Default has
then occurred and is continuing, at any time after Borrower has made at least
eighteen (18) consecutive payments of principal and interest with respect to all
Loans funded pursuant to the Loan and Security Agreement and this Supplement,
Borrower may voluntarily prepay all, but not less than all, such Loans in whole
but not in part, by tendering to each Lender cash payment in respect of such
Lender’s Loans in an amount equal to the sum of:  (i) all accrued and unpaid
interest on such Loans as of the date of prepayment; (ii) all outstanding
principal balances of such Loans as of the date of prepayment; and (iii) an
amount equal to seventy percent (70%) of all interest that would have accrued
and been payable from the date of prepayment through the stated date of maturity
of the Loans had they remained outstanding and been paid in accordance with the
terms of the related Notes, in each case, as such amounts are determined by such
Lender.  Borrower agrees that its right to prepay the Loans funded pursuant to
the Loan and Security Agreement and this Supplement pursuant to this Section
5(c) shall not apply in connection with a Liquidity Event or at any time
thereafter.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Prepayment if Lender Fails or Refuses to Fund a
Loan.  Notwithstanding anything to the contrary in Section 5(a), if prior to the
Termination Date Borrower satisfies all of the conditions precedent with respect
to the funding of a Loan and Lenders fail or refuse to make such Loan then
Borrower may voluntarily prepay all, but not less than all, outstanding Loans
funded pursuant to the Loan and Security Agreement and this Supplement in whole,
but not in part, at any time from the date of such failure or refusal up to the
date which is sixty (60) days thereafter by tendering to each Lender cash
payment in respect of such Lender’s outstanding Loans in an amount equal to the
sum of: (i) all accrued and unpaid interest on such outstanding Loans as of the
date of prepayment; and (ii) all outstanding principal balances of such
outstanding Loans as of the date of prepayment, in each case, as such amounts
are reasonably determined by such Lender.
 
6.           Issuance of Warrants.  As additional consideration for the making
of the VLL5 Commitment: VLL5 has earned and is entitled to receive immediately
upon the execution of the Loan and Security Agreement and this Supplement, a
warrant instrument issued by Borrower (the “VLL5 Warrant”); and (b) VLL6 has
earned and is entitled to receive immediately upon the execution of the Loan and
Security Agreement and this Supplement, a warrant instrument issued by Borrower
(the “VLL6 Warrant” and together with the VLL5 Warrant, the “Warrants”).  The
Warrants shall be substantially in the form of Exhibit “D” attached
hereto.  Borrower acknowledges that:  (i) VLL5 has assigned its rights to
receive the VLL5 Warrant to its parent, Venture Lending & Leasing V, LLC, and in
connection therewith, Borrower shall issue the VLL5 Warrant directly to Venture
Lending & Leasing V, LLC; and (ii) VLL6 has assigned its rights to receive the
VLL6 Warrant to its parent, Venture Lending & Leasing VI, LLC, and in connection
therewith, Borrower shall issue the VLL6 Warrant directly to Venture Lending &
Leasing VI, LLC.  Lender shall furnish to Borrower a copy of the agreement in
which such Lender assigned its Warrant to its parent.


7.           Payment of Commitment Fee.  As an additional condition precedent
under Section 4.1 of the Loan and Security Agreement, Lender shall have
completed to its satisfaction its due diligence review of Borrower's business
and financial condition and prospects, and Lender’s investment committee shall
have approved its Commitment.  If this condition is not satisfied, the Twenty
Thousand Dollars ($20,000) commitment fee (the “Commitment Fee”) previously paid
by Borrower shall be refunded.  VLL5 agrees that with respect to each Loan
advanced under its Commitment, on the Borrowing Date applicable to such Loan,
VLL5 shall credit against the payments due from Borrower on such date in respect
of such Loan an amount equal to the product of Ten Thousand Dollars ($10,000)
and a fraction the numerator of which is the principal amount of such Loan and
the denominator of which is Two Million Dollars ($2,000,000), until the amount
of such credits made by VLL5 equals but does not exceed Ten Thousand Dollars
($10,000); and VLL6 agrees that with respect to each Loan advanced under its
Commitment, on the Borrowing Date applicable to such Loan, VLL6 shall credit
against the payments due from Borrower on such date in respect of such Loan an
amount equal to the product of Ten Thousand Dollars ($10,000) and a fraction the
numerator of which is the principal amount of such Loan and the denominator of
which is Two Million Dollars ($2,000,000), until the amount of such credits made
by VLL6 equals but does not exceed Ten Thousand Dollars ($10,000).  Except as
set forth in this Section 7, the Commitment Fee is not refundable.


8.           Documentation Fee Payment.  Pursuant to Section 9.8(a) of the Loan
and Security Agreement, Borrower shall pay Lender, on demand, the total amount
of Lender’s actual costs and expenses incurred in connection with the
preparation and negotiation of the Loan Documents, including legal fees, plus
actual filing fees incurred by Lender or its counsel related to perfection of
the Liens granted under the Loan and Security Agreement.


9.           Borrower’s Account and Wire Transfer Instructions:


Institution Name
Comerica Bank
Address
226 Airport Parkway, Suite 100, M/C 4348
San Jose, CA 95110
ABA No.
 
Contact Name
Brian Marshall
Phone No.
(617) 757-6343
E-mail
bjmarshall@comerica.com
Account Title
Insider Guides, Inc.
Account No.
 

 
 
 

--------------------------------------------------------------------------------

 
 
10.          Debits to Account for ACH Transfers.  For purposes of Section 2.2
and 5.10 of the Loan and Security Agreement, the Primary Operating Account shall
be the bank account set forth in Section 9 above.  Borrower hereby agrees that
Loans will be advanced to the account specified above and regularly scheduled
payments of principal, interest and Final Payments will be automatically debited
from the same account.


Part 3. - Additional Representations:


Borrower represents and warrants that as of the Closing Date and each Borrowing
Date:


 
a)
Its chief executive office is located at:  280 Union Square Drive New Hope, PA
18938.



 
b)
Its Equipment is located at:  Equinix Operating Co., Inc., 275 Hartz Way,
Secaucus, NJ 07094.



 
c)
Its Inventory is located at: 280 Union Square Drive New Hope, PA 18938.



 
d)
Its Records are located at:  280 Union Square Drive New Hope, PA 18938.



 
e)
In addition to its chief executive office, Borrower maintains offices or
operates its business at the following locations:  132 W. 36th Street, 9th
Floor, New York, NY  10018.



 
f)
Other than its current, full corporate name, Borrower has conducted business
under the following corporate name(s), or using the following trade names or
fictitious business names:  Myyearbook.com; Insider Guides, LLC.



 
g)
Borrower’s Delaware state corporation I.D. number is: 4242493.



 
h)
Borrower’s federal tax identification number is: 20-8303286.



 
i)
In addition to the Primary Operating Account identified in Section 9, Borrower
maintains the following Deposit Accounts and investment/securities accounts:





Institution Name
Comerica Bank
Address
226 Airport Parkway, Suite 100, M/C 4348
San Jose, CA 95110
ABA No.
 
Contact Name
Brian Marshall
Phone No.
(617) 757-6343
Email
bjmarshall@comerica.com
Account Title
Insider Guides, Inc.
Account No.
 

 
 
 

--------------------------------------------------------------------------------

 
 
Part 4. - Additional Loan Documents:
 
Forms of Promissory Notes
Exhibits “A-1” and “A-2”
Form of Borrowing Request
Exhibit “B”
Form of Compliance Certificate
Exhibit “C”
Form of Warrant
Exhibit “D”
Form of Legal Opinion
Exhibit “E”
Form of Landlord Waiver
Exhibit “F”
Form of Intellectual Property Security Agreement
Exhibit “G”

 
Remainder of this page intentionally left blank; signature page follows
 
 
 

--------------------------------------------------------------------------------

 
 
[Signature page to Supplement]




IN WITNESS WHEREOF, the parties have executed this Supplement as of the date
first above written.
 

  BORROWER:            
INSIDER GUIDES, INC.
         
 
By:
      Name:       Title:             Address for Notices: 280 Union Square Drive
   
New Hope. PA 18938
   
Attn:
   
Fax # 215-862-1655
   
Phone #
 

 
 

 
LENDER:
           
VENTURE LENDING & LEASING V, INC.
         
 
By:
      Name:       Title:           Address for Notices: 2010 North First Street,
Suite 310    
San Jose, CA 95131
   
Attn:  Chief Financial Officer
   
Fax # 408-436-8625
   
Phone # 408-436-8577
 

 
 

 
LENDER:
           
VENTURE LENDING & LEASING VI, INC.
         
 
By:
      Name:       Title:           Address for Notices: 2010 North First Street,
Suite 310    
San Jose, CA 95131
   
Attn:  Chief Financial Officer
   
Fax # 408-436-8625
   
Phone # 408-436-8577
 

 